[basictlcalimitedwaivea1f001.jpg]
Execution Version TEMPORARY LIMITED WAIVER AND CONSENT This TEMPORARY LIMITED
WAIVER AND CONSENT (this “Agreement”) is entered into as of September 1, 2016,
by and among Basic Energy Services, Inc., as Borrower, the guarantors party
hereto (together with Borrower, the “Loan Parties”), the financial institutions
party hereto as Lenders under the Credit Agreement (as hereinafter defined), and
U.S. Bank National Association, as Administrative Agent for the Lenders (in such
capacity, “Agent” and collectively with the Lenders, the “Lender Parties”).
RECITALS A. Borrower, the other Loan Parties, Agent and the Lenders (including
the Lenders party hereto) are parties to that certain Credit Agreement, dated as
of February 17, 2016 (as has been amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), pursuant to which, among
other things, the Lenders agreed, upon the terms and subject to the conditions
set forth in the Credit Agreement, to make certain loans to Borrower. B.
Borrower, the other Loan Parties, the Agent and the Lenders party hereto entered
into the Temporary Limited Waiver and Consent on August 31, 2016 (the “Existing
Waiver”) pursuant to which, among other things, such Lenders and the Agent
waived, on the terms and subject to the conditions set forth in the Existing
Waiver, the Borrower’s failure to cause not less than 95% of the Term Loan
Priority Collateral (measured exclusive of any proceeds of the Loans held in the
Escrow Account) to become subject to a perfected, first priority Lien in favor
of the Agent for the benefit of the Secured Parties (prior to all other Liens
other than Liens permitted pursuant to Section 7.01 of the Credit Agreement) on
or prior to August 31, 2016 (the “Waived Event of Default”). C. Any failure of
the Borrower and its consolidated Subsidiaries to maintain unrestricted cash
balances and Cash Equivalents of at least $50,000,000 constitutes an Event of
Default under Section 8.01(k) of the Credit Agreement (the “Anticipated Events
of Default”). D. Borrower has requested that Agent and the Lender Parties
temporarily waive during the Temporary Limited Waiver Period (as defined below)
the Anticipated Event of Default. E. Borrower previously disclosed to the Agent
and the Lenders that it has failed to make the interest payment that was due and
payable on August 15, 2016 with respect to the Borrower’s 2019 Senior Notes,
such 2019 Senior Notes having an aggregate principal amount of more than
$15,000,000 (the “Specified Default”). F. Upon the terms and subject to the
conditions set forth in this Agreement, the Lenders party hereto, which
constitute Required Lenders as of the Effective Date have agreed, except as
expressly set forth herein, to temporarily waive the Anticipated Event of
Default during the Temporary Limited Waiver Period.



--------------------------------------------------------------------------------



 
[basictlcalimitedwaivea1f002.jpg]
2 NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows: SECTION 1. Definitions. Unless otherwise defined in this
Agreement, capitalized terms used herein shall have the meanings ascribed to
them in the Credit Agreement. All references to herein, hereto and words of
similar import mean this Agreement. SECTION 2. Confirmation by Loan Parties of
Obligations and Anticipated Event of Default. Each Loan Party acknowledges and
agrees that, as of the Effective Date, the aggregate outstanding principal
balance of the Loans under the Credit Agreement is $164,587,500.00, exclusive of
interest, fees, expenses and other amounts that are chargeable or otherwise
reimbursable under the Credit Agreement and the other Loan Documents, all of
which the Loan Parties hereby acknowledge and agree are outstanding and payable
in accordance with the Loan Documents. Each Loan Party further acknowledges and
agrees that (x) in addition to any other rights and remedies that the Lender
Parties may have under the Loan Documents, at law, in equity or otherwise, in
the absence of the Temporary Limited Waiver (as defined below), the Anticipated
Event of Default would permit the Lender Parties to accelerate all or any
portion of the Obligations in accordance with Section 8.02 of the Credit
Agreement and (y) solely with respect to the Anticipated Event of Default, this
Agreement constitutes a notice of the occurrence of any Default as required by
Section 6.03(a) of the Credit Agreement. SECTION 3. Temporary Limited Waiver;
Temporary Limited Waiver Default Rights and Remedies. (a) In reliance upon the
representations, warranties and covenants of the Loan Parties contained in this
Agreement, and upon the terms and subject to the conditions of this Agreement,
effective as of the Effective Date, each of the Lender Parties hereby waives the
Anticipated Event of Default until the Temporary Limited Waiver Period ends in
accordance with the terms hereof; provided that nothing herein shall (i)
constitute a waiver of the Required Lenders’ right to request, pursuant to
Section 2.08(d) of the Credit Agreement, interest on the principal amount of all
outstanding Obligations under the Credit Agreement to be calculated based on the
Default Rate or (ii) be deemed to permit the Borrower or any Subsidiary to take
any action under any Loan Document that is conditioned upon there being no
Default or Event of Default existing at the time of such action (such waiver,
subject to the limitations set forth in the foregoing clauses (i) and (ii), the
“Temporary Limited Waiver”). In addition, each of the Lender Parties
acknowledges and agrees that during the Temporary Limited Waiver Period no right
exists to (and none of the Agent, any Lender or any other Person shall) exercise
any right or remedy pursuant to Section 8.02 of the Credit Agreement or pursuant
to any other provision of any Loan Document (other than as set forth in the
immediately preceding sentence), in each case, arising on account of the
Anticipated Event of Default. (b) In connection with the Existing Waiver, the
Required Lenders requested and the Borrower agreed to pay, effective from and
including August 31, 2016, interest on the principal amount of all outstanding
obligations under the Credit Agreement at a fluctuating rate



--------------------------------------------------------------------------------



 
[basictlcalimitedwaivea1f003.jpg]
3 per annum equal to the Default Rate. Notwithstanding the Temporary Limited
Waiver and in consideration of the granting thereof, the Borrower hereby
reaffirms its obligation to pay the interest on the principal amount of all
outstanding obligations under the Credit Agreement at a fluctuating rate per
annum equal to the Default Rate so long as any Anticipated Event of Default, the
Waived Event of Default or any other Event of Default is continuing. In
addition, the Borrower and each other Loan Party acknowledges and agrees that,
so long as any Anticipated Event of Default or any other Event of Default is
continuing, (i) it is not permitted to and it will not take any action under any
Loan Document that is conditioned upon there being no Default or Event of
Default existing at the time of such action and (ii) neither the Agent nor any
Lender is required to facilitate or otherwise permit any action under any Loan
Document that is conditioned upon there being no Default or Event of Default
existing at the time of such action. (c) The Borrower acknowledges and agrees
that the Temporary Limited Waiver is a one-time waiver and is limited to the
extent specifically set forth above. Except for the Anticipated Event of Default
during the Temporary Limited Waiver Period as described in this Section 3, each
Loan Party acknowledges and agrees that the Temporary Limited Waiver shall not
waive (or be deemed to be or constitute a waiver of) any covenant, term or
provision in the Credit Agreement or any other Loan Document (or any breach
thereof or any Default or Event of Default) or hinder, restrict or otherwise
modify any of the rights and remedies of any of the Lender Parties in respect of
any present or future Default or Event of Default (whether or not related to the
Anticipated Event of Default) under the Credit Agreement or any other Loan
Document, at law, in equity or otherwise. (d) Immediately upon the Temporary
Limited Waiver Period ending in accordance with the terms hereof, the agreements
set forth in Section 3(a) shall be void ab initio. (e) As used herein, the term
“Temporary Limited Waiver Period” shall mean the period beginning on the
Effective Date and ending on the earliest to occur of (the occurrence of an
event described in clause (i), (ii), (iii) or (iv) below , a “Termination
Event”): (i) the occurrence or existence of any Event of Default (other than the
Anticipated Event of Default or the Waived Event of Default), (ii) notice from
the Agent or the Required Lenders of the occurrence or existence of any
Temporary Limited Waiver Default (as defined below), (iii) the later of (A)
September 13, 2016 or (B) such later date as the Required Lenders and the
Borrower may agree in their respective sole discretion or (iv) as of any date
the unrestricted cash balances and Cash Equivalents of the Borrower and its
consolidated Subsidiaries is less than $45,000,000. (f) As used herein, the term
“Temporary Limited Waiver Default” shall mean the occurrence or existence of any
of the following: (i) any representation or warranty contained in this Agreement
shall be incorrect in any material respect as of the Effective Date, provided
that if any such representation or warranty is qualified by or subject to a
materiality qualification, such representation or warranty shall be incorrect in
any respect; (ii) any Loan Party breaches any provision of this Agreement; and



--------------------------------------------------------------------------------



 
[basictlcalimitedwaivea1f004.jpg]
4 (iii) the initiation of any action by, or any other legal challenge of, any
Loan Party or any Affiliate thereof to invalidate or limit the enforceability of
any provision of this Agreement or any other Loan Document. (g) Upon the
occurrence of a Termination Event, the Temporary Limited Waiver Period shall
immediately end without the requirement of any demand, presentment, protest,
notice or other action of any kind, all of which Borrower and the other Loan
Parties each waives, and the Lender Parties shall be entitled to exercise all
rights and remedies available under the Loan Documents and/or applicable law in
respect of any Anticipated Event of Default that has occurred and is continuing.
(h) Any agreement by the Lender Parties to extend the Temporary Limited Waiver
Period, if any, must be set forth in writing and signed by a duly authorized
signatory of each of the Agent and the Required Lenders. (i) Borrower and the
other Loan Parties each acknowledge that the Lender Parties have not made any
assurances concerning (i) any possibility of an extension of the Temporary
Limited Waiver Period, (ii) the manner in which or whether any Anticipated Event
of Default may be resolved or (iii) any additional forbearance, waiver,
restructuring or other accommodations. (j) The parties hereto agree that the
running of all statutes of limitation and the doctrine of laches applicable to
all claims or causes of action that any Lender Party may be entitled to take or
bring in order to enforce its rights and remedies against Borrower or any other
Loan Party are, to the fullest extent permitted by law, tolled and suspended
during the Temporary Limited Waiver Period. SECTION 4.Representations of the
Loan Parties. To induce Agent and the other Lender Parties to execute and
deliver this Agreement, each Loan Party represents, on a several and not joint
basis, to the Lender Parties as of the Effective Date that: (a) the execution,
delivery and performance by such Loan Party of this Agreement has been duly
authorized by all necessary corporate or other organizational action, and this
Agreement is the legal, valid and binding obligation of such Loan Party
enforceable against such Loan Party in accordance with its terms; (b) neither
the execution, delivery and performance of this Agreement nor the consummation
of the transactions contemplated hereby by such Loan Party will contravene the
terms of such Loan Party’s Organization Documents; conflict with or result in
any breach or contravention of, or require any payment to be made under, any
Contractual Obligation to which such Loan Party is a party or affecting such
Loan Party or the properties of such Loan Party or any of its Subsidiaries
except for conflicts, breaches or contraventions that could not reasonably be
expected to result in a Material Adverse Effect; violate any Law or any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject; or result in the creation
or imposition of any Lien on any property of such Loan Party;



--------------------------------------------------------------------------------



 
[basictlcalimitedwaivea1f005.jpg]
5 (c) no Event of Default (other than the Anticipated Event of Default and the
Waived Event of Default) or Temporary Limited Waiver Default has occurred or is
continuing, and no Default (other than the Specified Default) has occurred and
is continuing; (d) after giving effect to this Agreement, the representations
and warranties contained in the Credit Agreement (other than the representation
and warranty contained in Section 5.07 of the Credit Agreement, solely as it
relates to any Anticipated Event of Default, the Waived Event of Default or the
Specified Default) and the other Loan Documents are true and correct in all
material respects on and as of the Effective Date with the same effect as though
made on as and as of such Date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date, in which
case such representation or warranty is true and correct in all material
respects as of such earlier date, provided that if any such representation or
warranty referenced in this clause (d) is qualified by or subject to a “material
adverse effect” or similar term or qualification, such representation or
warranty shall be true and correct in all respects; (e) the execution, delivery
and performance of this Agreement are within the limited liability company,
limited partnership, or corporate power and authority of such Loan Party and
have been duly authorized by appropriate limited liability company, limited
partnership or corporate action and proceedings; (f) there are no governmental
or other third party authorizations, approvals, actions, notices or filings
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement, except for the authorizations, approvals,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect, are required by the Loan Documents, or in the
case of any authorization, approval, action, notice or filing from or with a
Person other than a Governmental Authority, the failure to have could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (g) the Liens under the Loan Documents are valid, subsisting
and perfected and secure the Obligations with the priority required by the Loan
Documents. SECTION 5. Ratification of Liability. Borrower and the other Loan
Parties, as debtors, grantors, pledgors, guarantors, assignors, or in other
similar capacities in which such parties grant liens or security interests in
their properties or otherwise act as accommodation parties or guarantors, as the
case may be, under the Loan Documents, hereby ratify and reaffirm all of their
payment and performance obligations and obligations to indemnify, contingent or
otherwise, under each of such Loan Documents to which it is a party, and ratify
and reaffirm their grants of liens on or security interests in their properties
(including the Collateral) pursuant to such Loan Documents to which they are a
party, respectively, as security for the Obligations under or with respect to
the Credit Agreement, and confirms and agrees that such liens and security
interests hereafter secure all of the Obligations, including, without
limitation, all additional Obligations hereafter arising or incurred pursuant to
or in connection with this Agreement, the Credit Agreement or any other Loan
Document. Borrower and the other Loan Parties further agree and reaffirm that
the Loan Documents to which they are parties now apply to all Obligations as
defined in the Credit Agreement (including, without limitation, all additional
Obligations



--------------------------------------------------------------------------------



 
[basictlcalimitedwaivea1f006.jpg]
6 hereafter arising or incurred pursuant to or in connection with this
Agreement, the Credit Agreement or any other Loan Document). Each such party (i)
further acknowledges receipt of a copy of this Agreement, (ii) consents to the
terms and conditions of same, and (iii) agrees and acknowledges that each of the
Loan Documents remains in full force and effect and is hereby ratified and
confirmed. SECTION 6. Reference To And Effect Upon The Credit Agreement. (a)
Borrower and the other Loan Parties hereby confirm that this Agreement and the
other Loan Documents are in full force and effect as of the Effective Date, and
that neither Borrower nor any other Loan Party has any right of setoff,
recoupment or other offset or any defense, claim or counterclaim with respect to
any of the Obligations, the Credit Agreement or any other Loan Document. (b)
Except as expressly set forth herein or in the Credit Agreement, the execution,
delivery and effectiveness of this Agreement shall not directly or indirectly
(i) create any obligation to continue to defer any enforcement action after the
occurrence of any Default or Event of Default (including, without limitation,
any Temporary Limited Waiver Default), (ii) constitute a consent or waiver of
any past, present or future violations of any provisions of the Credit Agreement
or any other Loan Documents nor constitute a novation of any of the Loan
Documents or of the Obligations under the Credit Agreement or other Loan
Documents, (iii) impair, limit, prejudice, amend, modify or operate as a waiver
of (A) any terms, conditions, obligations, covenants or agreements of the Credit
Agreement or any other Loan Documents or any other document or agreement related
thereto, all of which are ratified and affirmed in all respects and shall
continue in full force and effect, or (B) any right, power or remedy of any
Lender Party, whether such right, power or remedy exists now or in the future,
(iv) constitute a consent to any merger or other transaction or to any sale,
restructuring or refinancing transaction or (v) constitute a course of dealing
or other basis for altering any Obligations or any other contract or instrument.
Except as expressly set forth herein, each Lender Party reserves all of its
rights, powers, and remedies under the Credit Agreement, the other Loan
Documents and applicable law. (c) From and after the Effective Date, the term
“Loan Documents” in the Credit Agreement and the other Loan Documents shall
include, without limitation, this Agreement. (d) This Agreement shall not be
deemed or construed to be a satisfaction, reinstatement, novation, amendment or
release of the Credit Agreement or any other Loan Document, all of which remain
in full force and effect. SECTION 7. Costs And Expenses, Etc. Section 10.04 of
the Credit Agreement is incorporated herein, mutatis mutandis, as if a part
hereof. SECTION 8. Governing Law; Consent to Jurisdiction and Venue. This
Agreement and the transactions contemplated hereby, and all disputes between the
parties under or relating to this Agreement or the facts and circumstances
leading to its execution, whether in contract, tort or otherwise, shall be
construed in accordance with and governed by the laws (including statutes of



--------------------------------------------------------------------------------



 
[basictlcalimitedwaivea1f007.jpg]
7 limitation) of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction. Section 10.14 of the Credit Agreement is incorporated herein,
mutatis mutandis, as if a part hereof. SECTION 9. Construction. Section 1.02 of
the Credit Agreement is incorporated herein, mutatis mutandis, as if a part
hereof. SECTION 10. Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. SECTION 11. Severability. Section 10.12 of the Credit Agreement
is incorporated herein, mutatis mutandis, as if a part hereof. SECTION 12.
Further Assurances. Borrower and each other Loan Party agrees to take all
further actions and execute all further documents as Agent or the Required
Lenders may from time to time reasonably request to carry out the transactions
contemplated by this Agreement and all other agreements executed and delivered
in connection herewith. SECTION 13. Section Headings. Section headings in this
Agreement are included herein for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. SECTION 14. Notices. All notices,
requests, and demands to or upon the respective parties hereto shall be given in
accordance with the Credit Agreement. SECTION 15. Effectiveness. This Agreement
shall become effective at the time (the “Effective Date”) that the following
conditions precedent have been satisfied: (a) the Agent shall have received duly
executed signature pages for this Agreement signed by the Agent, the Required
Lenders, Borrower and other Loan Parties; (b) the representations and warranties
in this Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the Effective Date (other than the representation
and warranty contained in Section 5.07 of the Credit Agreement, solely as it
relates to any Anticipated Event of Default, the Waived Event of Default or the
Specified Default), provided that if any such representation or warranty is
qualified by or subject to a materiality qualification, such representation or
warranty shall be true and correct in all respects; and (c) no Event of Default
(other than the Anticipated Event of Default and the Waived Event of Default) or
Temporary Limited Waiver Default or Default (other than the Specified Default)
shall have occurred and be continuing as of the Effective Date. SECTION 16.
Waiver of Jury Trials. Section 10.15 of the Credit Agreement is incorporated
herein, mutatis mutandis, as if a part hereof.



--------------------------------------------------------------------------------



 
[basictlcalimitedwaivea1f008.jpg]
8 SECTION 17. Assignments; No Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of Borrower, the other Loan Parties, the
Lender Parties and their respective successors and assigns; provided, that none
of the parties hereto or any other Lender shall be permitted to delegate any of
their respective duties or assign any of their respective rights and remedies
hereunder except in accordance with Section 10.06 of the Credit Agreement
without the prior written consent of the Required Lenders and the Agent in their
sole discretion. No Person other than the parties hereto shall have any rights
hereunder or be entitled to rely on this Agreement and all third-party
beneficiary rights are hereby expressly disclaimed. SECTION 18. Final Agreement,
Etc. Section 10.21 of the Credit Agreement is incorporated herein, mutatis
mutandis, as if a part hereof. SECTION 19. Amendments. This Agreement may not be
amended, and no provision hereof may be waived, except by an instrument signed
by the Required Lenders and the Loan Parties. [Signature pages to follow]



--------------------------------------------------------------------------------



 
[basictlcalimitedwaivea1f009.jpg]




--------------------------------------------------------------------------------



 
[basictlcalimitedwaivea1f010.jpg]




--------------------------------------------------------------------------------



 
[basictlcalimitedwaivea1f011.jpg]




--------------------------------------------------------------------------------



 
[basictlcalimitedwaivea1f012.jpg]




--------------------------------------------------------------------------------



 
[basictlcalimitedwaivea1f013.jpg]
SIGNATURE PAGE TO TEMPORARY LIMITED WAIVER ADMINISTRATIVE AGENT: U.S. BANK
NATIONAL ASSOCIATION, as Agent By: Name: Prital K. Patel Title: Vice President



--------------------------------------------------------------------------------



 
[basictlcalimitedwaivea1f014.jpg]
SIGNATURE PAGE TO TEMPORARY LIMITED WAIVER WEST STREET ENERGY PARTNERS, L.P., as
a Lender By: Broad Street Energy Advisors, L.L.C., its General Partner BALIUS
CAYMAN L.P., as a Lender By: Broad Street Energy Advisors, L.L.C., its General
Partner



--------------------------------------------------------------------------------



 
[basictlcalimitedwaivea1f015.jpg]




--------------------------------------------------------------------------------



 